Citation Nr: 9926102	
Decision Date: 09/14/99    Archive Date: 09/21/99

DOCKET NO.  94-29 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
White River Junction, Vermont


THE ISSUES

1.  Entitlement to an evaluation greater than 50 percent for 
post-traumatic stress disorder (PTSD), prior to February 3, 
1997.

2.  Entitlement to an evaluation greater than 70 percent for 
post-traumatic stress disorder (PTSD), from February 3, 1997.

3.  Entitlement to service connection for hearing loss in the 
left ear.

4.  Entitlement to service connection for a back disability.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Shawkey


INTRODUCTION

The veteran served on active duty from January 1965 to 
February 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1991 rating decision that 
increased the veteran's rating for his service-connected PTSD 
to 50 percent.  Also in this decision the RO denied the 
veteran's claim for a back disability and for hearing loss in 
the left ear.  This matter was previously before the Board in 
June 1996 at which time it was remanded to the RO for 
additional development.

In an April 1997 statement, the veteran raised the issue of 
clear and unmistakable error in the RO's September 1991 
rating decision.  However, since the September 1991 rating 
decision is not final and is, in fact, the subject of this 
appeal, the veteran's allegations as to any "error" in that 
rating decision will be fully considered and addressed in 
conjunction with this appeal.

In July 1999, The RO sent the veteran a statement of the case 
on the issue of entitlement to an earlier effective date for 
a total disability rating.  However, the claims folder does 
not include a substantive appeal on that issue. 

The claims of service connection for hearing loss in the left 
ear and a back disability are deferred pending the completion 
being sought in the remand order below.



FINDINGS OF FACT

1.  Symptoms of PTSD rendered the veteran demonstrably unable 
to obtain or retain substantially gainful employment prior to 
February 3, 1997.

2.  Symptoms of PTSD render the veteran demonstrably unable 
to obtain or retain substantially gainful employment from 
February 3, 1997.


CONCLUSION OF LAW

The criteria for a 100 percent disability rating for PTSD 
prior to and from February 3, 1997, have been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.3, 4.7, 4.132, 
Diagnostic Code 9411 (1994-1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background


In April 1989 the veteran filed a claim of service connection 
for PTSD.  

In August 1989 the veteran underwent a VA psychiatric 
examination and was diagnosed as having PTSD of moderate 
severity.  The examiner noted that the veteran had been out 
of work for the past year on Workers Compensation.  He found 
that the veteran had a mild employment impairment and a 
severe social impairment.  He stated that the veteran had 
only one friend, did very few social things and did not seek 
out crowds, sports or people.  He said that the veteran just 
went from school to home to school again.

In September 1989 the RO granted service connection for PTSD 
and assigned a 30 percent evaluation.

In November 1989 the veteran was voluntarily admitted to a 
two week Post-Traumatic Stress evaluation program at a VA 
medical facility.  Upon admission the veteran reported a 
recent increase in anger/rage, relationship problems, alcohol 
abuse, sleep disturbance, fear of losing control, recurrent 
nightmares, survivor guilt and isolation.  On examination he 
was alert, cooperative, neatly dressed and oriented times 
three.  Insight and judgment were appropriate with no 
hallucinations or delusions present.  He was given a poor 
prognosis and found to be unemployable.

In January 1990 the veteran was voluntarily admitted to the 
Post-Traumatic Stress Unit for an eight week Core I 
Rehabilitation Treatment Program.  It is noted on the 
discharge summary that the veteran had initially been very 
uncomfortable in group therapy not trusting others, but by 
the third week he was more comfortable.  He was diagnosed as 
having PTSD that was chronic and severe, was given a poor 
prognosis, and was found to be unemployable.

In February 1990 the veteran attended a Core II 
Rehabilitation Treatment Program at the VA Post-Traumatic 
Stress Unit.  It is noted on this discharge summary that the 
veteran had shown some improvement in his problems with 
depression and anger/rage, but still needed a great deal of 
work on his emotional numbing and relationship issues.  He 
was given a poor prognosis and was considered unemployable at 
that time.  

In May 1990 the veteran was admitted to a VA medical facility 
due to gastrointestinal complaints.  The Hospital Summary 
notes that the veteran was unemployable due to PTSD.

On file is a June 1991 VA psychiatric evaluation report which 
shows that the veteran had a work-related injury in 1987 that 
required surgery in 1988, and that the veteran had not worked 
since.  It is also noted that the veteran craved to return to 
work while recognizing that his concentration and ability had 
deteriorated markedly.  The examiner stated that the 
veteran's accident (in 1987) severely injuring his right arm 
seemed to be emotionally linked to the mutilated bodies he 
unloaded in service.  He said that this weakened the 
veteran's will to fight off a depression that had been 
lurking ever since.  The veteran's nightmares, intrusive 
thoughts and alienation were found to be worse whenever he 
stopped drinking.  It is noted that the veteran viewed the 
main utility of his drinking as a means to dampen his war 
memories.  The examiner gave the veteran a global assessment 
of functioning (GAF) score of 50 and stated that he had 
severe psychosocial problems.  He also noted that the veteran 
was deteriorating in his work capability and relationships 
secondary to PTSD. 

In a September 1991 rating decision, the RO increased the 
veteran's PTSD evaluation to 50 percent disabling.  It is 
noted in this decision that the veteran was unable to 
maintain or retain employment due to a combination of his 
service and non-service connected disabilities.

On file is a September 1992 letter from a private 
psychologist who stated that he had first seen the veteran in 
March 1992 at which time the veteran had been experiencing 
significant symptoms of PTSD and had met all criteria in the 
DSM-III-R.  He said that the veteran's primary symptoms 
included intrusive recollections of war related trauma, 
feelings of detachment from others, outbursts of anger and an 
inability to concentrate or makes sense of items read.  He 
also indicated that the veteran had been seen on a weekly 
basis for both individual and group therapy and had some 
difficulty in carrying out homework assignments due to 
concentration problems.

In October 1992 the veteran underwent a private psychiatric 
examination for Social Security Benefit purposes.  The 
psychiatrist indicated that the veteran's main problem was a 
fairly unrecognized and inadequately treated depression and 
that this was far more prominent than PTSD which appeared to 
be "somewhat of a red herring".  She provided her opinion 
that the veteran did qualify for disability secondary to his 
depression rather than to PTSD.

In March 1993 the veteran underwent a VA psychiatric 
evaluation where he reported worsening PTSD symptomatology, 
including difficulties in dealing with people, loss of 
interest in life and depressed mood.  The examiner noted that 
the veteran suffered form a wide range of guilt feelings.  He 
diagnosed the veteran as having PTSD of a moderate to severe 
degree.  

At a VA psychiatric examination in August 1993, the veteran 
said that he was a very closed person during employment and 
had become worse after Vietnam.  He said that he had little 
conversation or interaction with other personnel at work, did 
not make friends at work and remained closed and quiet.  
Based on examination findings, the examiner found that the 
veteran fulfilled the criteria for a diagnosis of PTSD, 
including a significant detachment from others as well as 
concentration difficulty.

At a RO hearing before a member of the Board in September 
1993, the veteran testified that his inability to get along 
with people prevented him from performing a job were he to be 
offered one.  He said that a lot of jobs that he could do 
would be very stressful to him and that he didn't think that 
he would be able to deal with this.  He said that he had been 
fired from that past few jobs that he had.

The veteran's private psychologist stated in a December 1993 
letter that the veteran had begun treatment in 1992 and that 
his symptomatology had worsened over the course of treatment.  
He said that that this was primarily due to his inability to 
convince the veteran to engage in "exposure based 
interventions" without significant alcohol relapses.  He 
said that the veteran's alcohol consumption was an attempt to 
suppress his unwanted war memories.  He also said that the 
last time he had seen the veteran was in August 1993 and that 
the veteran at that time was withdrawn and alienated from 
others.  He said further that the veteran had been drinking 
significantly less, but had been more bothered by intrusive 
memories and disrupted sleep.

On file is a January 1994 Social Security Notice of 
Reconsideration denying the veteran's claim for disability 
benefits on the basis that he was capable of doing light, 
low-stress work.

The record contains group therapy notes dated in 1996 and 
1997.  These notes include an assessment in September 1996 
that the veteran had increased relationship problems and 
increased PTSD symptomatology.

In November 1997, pursuant to his request, the veteran was 
evaluated by a Vocational Rehabilitation Counseling 
Psychologist.  Based on the evaluation, the psychologist 
concluded that the veteran's service-connected PTSD 
disability "materially contributed to an impairment of 
employability" and that the veteran had a "serious 
employment handicap".  He concluded that achievement of a 
vocational goal for the veteran was not currently reasonably 
feasible.  According to the Counseling Narrative Report, the 
veteran did not agree with this conclusion.

At a VA psychiatric examination in January 1998, the veteran 
reported that he had been homeless since September 1997 and 
was living out of his car.  He said that he had been evicted 
from his apartment after a dispute with his landlord, but 
that it was a "mutual decision".  He said that he liked 
living out of his car and that he took his laundry over to 
his third wife's house whom he was estranged from.  He said 
that he showered approximately once a month.  He reported 
that he was very depressed and that his symptoms had worsened 
in the last year.  He said that he was not willing to take 
any medications to deal with his symptoms of depression or 
PTSD.  On examination the veteran appeared older than his 
stated age and had very poor grooming and hygiene.  Eye 
contact was nonexistent.  The veteran's mood was angry and 
depressed.  His thought process and thought content were 
logical and goal-directed and he denied having any psychotic 
symptoms.  His affect was blunted and he was tearful at 
times.  His insight and judgment were impaired as evidenced 
by the fact that he was living out of his car despite offers 
of help from the Vet Center.  The veteran was found to meet 
the criteria for PTSD which was chronic and severe.  He was 
given a GAF score of 25 for PTSD and was noted to have 
impairment in his judgment along with difficulty functioning 
in some areas.  It was noted that the veteran had no job, no 
home, no friends and may possibly have had difficulty with 
activities of daily living.

In March 1998 the RO increased the veteran's service-
connected PTSD to 70 percent disabling.

At a hearing at the RO in June 1998, the veteran testified 
that he held approximately 44 jobs since service and that the 
last time he held a full-time job was in 1988.  He said that 
he always had it in the back of his mind that he would be 
able to go back to work, but he didn't think that he was 
presently able to do so.  He said that the only two friends 
that he had were his estranged wife and a high school friend 
whom he hadn't spoken to in years.  He said that he saw his 
mother on occasion but wasn't as close to her as he used to 
be.  He said that he avoided crowds, did not socialize and 
did his shopping late at night.  He said that he lived out of 
his van and slept at various truck stops.  The veteran's 
estranged wife testified that the veteran completely isolated 
himself from everyone and was not able to take care of 
himself.

In July 1998 a Team Leader from the Vet Center submitted a 
letter stating that the veteran had been receiving treatment 
for PTSD for the past three years and that he had been seeing 
the veteran on a weekly basis for individual treatment.  He 
said that the impact of PTSD on the veteran's social and 
occupational functioning was significant and that the veteran 
was one of the more emotionally isolated and socially 
withdrawn veteran's at the Vet Center.  He said that the 
veteran's relationships with others were too painful to 
consider and that even his marriage was on a part-time basis.  
He said that he found it difficult for the veteran to 
consider employment and, in fact, would recommend against it 
to avoid the potential of that failure.

On file is an August 1998 letter from the veteran's treating 
psychologist who said that the veteran had been engaged in 
treatment for PTSD for over two years.  He said that the 
veteran had chronic and severe PTSD and that it was his 
opinion that the veteran was unemployable due to the severity 
of his PTSD symptoms.  He added that although the veteran 
hoped to maintain gainful employment, he had not been able to 
do so for the past 10 years and it appeared unlikely that he 
would be able to in the near future. 

On file is a January 1999 decision from the Social Security 
Administration awarding the veteran disability benefits 
effective March 1, 1992.  It is noted that the medical 
evidence established that the veteran had depression and PTSD 
and that these disabilities were severe in degree.


II.  Legal Analysis

The veteran's claim for an increased rating for PTSD is well 
grounded, meaning plausible.  The file shows that the RO has 
properly developed the evidence, and there is no further VA 
duty to assist the veteran with his claim.  38 U.S.C.A. 
§ 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 
Separate diagnostic codes identify the various disabilities.

The severity of the veteran's PTSD must be assessed in the 
context of its entire history.  38 C.F.R. §§ 4.1, 4.130; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

During the course of the veteran's appeal, the regulations 
pertaining to psychiatric disabilities were revised.  The 
veteran's PTSD was initially evaluated under 38 C.F.R. 
§ 4.132, Code 9411 (1991-1996).  This code provides that a 50 
percent rating is assigned when the ability to maintain 
effective or favorable relationships with people is 
considerably impaired and by reason of psychoneurotic 
symptoms the reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  A 70 percent rating is assigned where the 
ability to establish or maintain effective of favorable 
relationships with people is severely impaired and the 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  A 100 percent evaluation requires that 
attitudes of all contacts except the most intimate be so 
adversely affected as to result in virtual isolation in the 
community, or that there be totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes (such 
as fantasy, confusion, panic, and explosions of aggressive 
energy) associated with almost all daily activities resulting 
in profound retreat from mature behavior.  Finally, if the 
veteran is demonstrably unable to obtain or maintain 
employment, a total rating is warranted.  38 C.F.R. § 4.132, 
Code 9411.

On November 7, 1996, the rating criteria for PTSD were 
revised and are now found in 38 C.F.R. § 4.130, Code 9411.  
This revised code provides that a 50 percent rating is to be 
assigned for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  For a 100 percent rating, there must be total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupations, or own name.  

As the veteran's claim for an increased rating for PTSD was 
pending when the regulations pertaining to psychiatric 
disabilities were revised, he is entitled to the version of 
the law most favorable to him.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1990).  Here, either the amended or current rating 
criteria may apply, whichever are most favorable to the 
veteran.


Increased Rating for PTSD Prior to February 3, 1997

When the RO assigned the veteran a 50 percent rating in 
September 1991, it did so on the basis that the evidence had 
established that he had been unable to obtain or retain 
employment due to a combination of his service and non-
service connected disabilities.  However, it is clear from 
the evidence that the veteran's service-connected PTSD alone 
made him unable to obtain or retain employment. Thus, the 
evidence is sufficient to establish a 100 percent evaluation 
under the old criteria.  38 C.F.R. § 4.130, Code 9411 (1994-
1996).

Supporting evidence for a 100 percent rating under the old 
rating criteria includes a November 1989 VA record which 
shows that the veteran had been voluntarily admitted to a VA 
PTSD Unit for entry into a two week PTSD evaluation program.  
Results of the evaluation revealed a diagnosis of PTSD that 
was chronic and severe, along with a finding that the veteran 
was unemployable.  Similarly, in early 1990 the veteran 
attended a two phase rehabilitation treatment program at the 
VA PTSD Unit and was found to be unemployable following each 
phase of the program.  Moreover, it is noted on a VA hospital 
summary in May 1990 that the veteran was not considered to be 
employable due to his PTSD.  

Later at a VA PTSD examination in September 1991, the veteran 
was found to be deteriorating in his work capability and 
relationships.  More specifically, the VA examiner stated 
that the veteran's concentration and ability had deteriorated 
markedly.  Furthermore, while the evidence shows that the 
veteran suffered a work-related arm injury in 1987 and had to 
stop work in 1988 after undergoing several surgeries on this 
arm, the VA examiner in 1991 acknowledged that there was a 
PTSD component to this disability when he said that "[the 
veteran's] accident severely injuring his [right] arm seems 
emotionally linked to the mutilated bodies he unloaded [in 
service]."

The veteran's concentration problems have also been noted by 
his private psychologist in 1992 and 1993, both of whom have 
stated that the veteran had "significant symptoms of PTSD" 
including intrusive recollections of war related trauma, 
feelings of detachment from others, sense of foreshortened 
future, and outbursts of anger and sleep difficulty.  Similar 
symptoms were noted by a VA examiner in 1993.  At a hearing 
before a member of the Board in September 1993, the veteran 
testified that the most frustrating symptom of his PTSD was 
his inability to get along with people and it was this 
symptoms that he believed prevented him from being able to 
work.

The medical evidence from 1993 to Febuary1997 does not show 
any improvement in the veteran's PTSD symptomatology and, in 
fact, shows a worsening.  This is evidenced by the veteran's 
own statements as to his worsening symptomatology, as well as 
to VA counseling notes in 1995 and 1996.  In this regard, a 
September 1996 counseling note states that the veteran had 
increased relationship problems and was "clearly 
experiencing [increased] PTSD symptomatology."

In short, the evidence on file prior to February 3, 1997 
supports a 100 percent evaluation under the old rating 
criteria for PTSD since it shows that the veteran was 
demonstrably unable to obtain or retain employment due to his 
PTSD.  38 C.F.R. § 4.132, Code 9411 (1994-1996).


Increased Rating for PTSD from February 3, 1997

Evidence on file regarding the veteran's PTSD from February 
3, 1997, continues to show his difficulty in getting along 
with other people and that he spends most of his time alone.  
The veteran testified in June 1998 that he had been evicted 
from his apartment because of disputes with his landlord and 
now lives out of his automobile.  He also testified that he 
prefers to be alone, and has only two friends, his estranged 
wife and a high school friend whom he has not spoken to in 
years.  Indeed, his estranged wife testified that the veteran 
lived in virtual isolation, did not bathe, and did not take 
care of himself.  

In July 1998 the veteran's counselor from the Vet Center 
submitted a letter stating that the veteran was "one of the 
more emotionally isolated and socially withdrawn veterans 
seen at the Vet Center."  This statement is bolstered by a 
GAF score of 25 which the veteran had been given by a VA 
examiner in February 1998. 

As far as the veteran's continuing unemployability, a VA 
counseling psychologist evaluated the veteran in November 
1997 pursuant to his request for vocational rehabilitation.  
The psychologist found that the veteran had an impairment of 
employability by the very fact that he had not been employed 
for 13 years.  He added that given the nature of the 
veteran's service-connected disability, there was ample 
reason for finding "material contribution toward 
unemployment".  He concluded that the achievement of a 
vocational goal for the veteran was not currently reasonably 
feasible.  Furthermore, the veteran's counselor at the Vet 
Center stated in July 1998 that he found it difficult to 
consider employment for the veteran and, in fact, recommended 
against it to "avoid the potential of that failure."  
Moreover, in January 1999, the veteran was found to be 
unemployable by the Social Security Administration (SSA) due 
to depression and PTSD.  In this respect, while a decision by 
SSA is not controlling for VA purposes, it, like other 
pertinent evidence, must be considered.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 
Vet. App. 413 (1991). 

It is clear from the above-noted evidence that the veteran 
continues to meet the criteria for a 100 percent evaluation 
under the old rating schedule, and he has so from February 3, 
1997.  This is evident by his inability to demonstrably 
maintain or retain employment.  In addition, the veteran also 
meets the criteria for a total rating under the old rating 
schedule based on evidence which shows that the attitudes of 
all contact except the most intimate are so adversely 
affected as to result in the veteran's virtual isolation in 
the community.  38 C.F.R. § 4.132, Code 9411 (1994-1996).  
Since the veteran meets the criteria for a total rating for 
his PTSD under the old rating schedule, there is no benefit 
in evaluating this disability under the new rating schedule.  
38 C.F.R. § 4.130, Code 9411 (1998). 


ORDER

A 100 percent rating for PTSD is granted for the period prior 
to February 3, 1997.

A 100 percent rating is granted for PTSD for the period 
beginning February 3, 1997.


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

When this case was before the Board in June 1996, the issue 
of service connection for hearing loss of the left ear was 
remanded to the RO for a medical opinion as to the nature and 
etiology of the veteran's hearing loss.  In compliance with 
this request, the veteran underwent an audiological 
examination and an ear, nose and throat (ENT) examination in 
January 1998 and was diagnosed as having bilateral 
sensorineural hearing loss secondary to noise exposure.  In 
addressing the etiology of the veteran's hearing loss, the 
examiner indicated that had reviewed the veteran's claims 
file, but was unable to determine the onset of this 
disability in view of the absence of the veteran's separation 
examination report or any audiological examination reports 
prior to 1997.  However, the veteran's claims file does 
indeed contain his December 1967 separation examination 
report as well as VA audiological records dated in August 
1991.  In any event, because the veteran is entitled to full 
compliance with the Board's 1996 remand, another attempt must 
be made to obtain a medical opinion on the etiology of the 
veteran's hearing loss in the left ear.  Stegall, supra.  If 
possible, an addendum opinion in this regard should be 
obtained from the examiner who conducted the January 1998 ENT 
examination.  The VA audiological records in August 1991 
should be clearly marked as well as the veteran's separation 
examination report.

Also in the June 1996 remand order, the Board requested that 
the RO obtain the veteran's Social Security Administration 
records.  While partial records from SSA were received in 
relation to the veteran's claim for disability benefits in 
the 1990s, there are no records relating to his initial claim 
and receipt of SSA benefits from 1973 to 1977 (see hearing 
transcript from June 1998 RO hearing).  Before a fully 
informed decision can be rendered on the veteran's claim of 
service connection for a back disability, these records must 
be obtained.  See Collier v. Derwinski, 1 Vet. App. 413 
(1991).

Accordingly, this matter is REMANDED to the RO for the 
following action:

1.  The RO should contact the SSA and 
request copies of all disability 
determinations by that agency pertaining 
to the veteran, as well as all medical 
records that the agency used in 
determining the eligibility of the 
veteran for disability benefits, 
including all records that pertain to his 
claim in the 1970s.

2.  If possible, the RO should refer the 
claims file back to the examiner who 
performed the ear, nose and throat (ENT) 
examination in January 1998.  The 
examiner should be asked to review the 
claims file and provide an opinion as to 
the date of onset of the veteran's left 
ear hearing loss secondary to noise 
exposure and whether it is at least as 
likely as not that the veteran's military 
service is proximately related to his 
noise related hearing loss in the left 
ear.  The veteran's December 1967 
separation examination report and the 
August 1991 audiology records should be 
clearly marked for the examiner's review.  
A copy of this remand should also be made 
available to the examiner in conjunction 
with his review.

3.  If and only if the ENT examiner from 
January 1998 cannot be located and asked 
to perform the requirements set out in 
directive #2 of this remand, the veteran 
should be afforded a new VA ENT 
examination so that an opinion may be 
obtained from him or her as to the 
etiology and date of onset of the 
veteran's left ear hearing loss.  If such 
an examination is necessary, the claims 
file and a copy of this remand should be 
made available to the examiner in 
conjunction with the examination.

4.  Thereafter, the RO should 
readjudicate the veteran's claim for 
service connection for a back disability 
and for hearing loss in the left ear.  If 
any benefit sought is denied, a 
supplemental statement of the case should 
be issued.

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case, the claims folder 
shall be returned to this Board for further appellate review, 
if in order.  No action is required by the veteran until he 
receives further notice.  The purposes of this remand are to 
procure clarifying data and to comply with the governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this appeal.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals







